Citation Nr: 1503026	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-32 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for special monthly compensation (SMC) based on aid and attendance or housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982 and from October 1984 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, the Veteran was afforded a videoconference hearing before a Veterans' Law Judge (VLJ).  A transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing programs.

It is noted that the issue was developed as a claim for SMC only for aid and attendance.  At the hearing before the undersigned the issue of housebound benefits was raised and testimony was taken on that matter.  As this matter is being Remanded, the AOJ will have an opportunity to undertake initial review of this matter, thus there is no prejudice to the Veteran and the issue has been recharacterized as set forth on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to SMC based on the need for regular aid and attendance or being housebound due to his service connected disabilities.  He is currently service connected for generalized anxiety disorder with recurrent depression, residuals of L4-5 discetomy with fusion, bilateral hearing loss and tinnitus.  

Although the Veteran was afforded VA examinations in 2009, it is unclear whether the Veteran is permanently bedridden or so helpless that he is in need of the regular aid and attendance of another, due to his service connected disabilities.  In August 2010, Dr. R found that due to a combination of disorders the Veteran was minimally able to leave his house to attend to usual errands and that treatment has improved his symptoms somewhat but he remains housebound.  Since his last VA examination, several lay statements have also been added to the record which indicate a worsening of the Veteran's disabilities.  

To adequately address the claim the Board finds that a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Simply put, in light of the Veteran's current statements and lay statements of record, the 2009 VA examinations are now too remote to adequately address the severity of the Veteran's current disabilities in relation to his need for regular aid and attendance or to being housebound.  

At the hearing it was asserted that the total rating for individual unemployability was based primarily on the psychiatric disorder, and that as such, could be considered as the single service connected disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he needs regular aid and attendance or is housebound.  The electronic claims files must be made available to and reviewed by the examiner in conjunction with the examination.  The accompanying report should indicate that this has been accomplished.  The VA examiner should comment as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has permanent need for regular aid and attendance due to his service connected disabilities.  The examiner should opine whether, as a result of the service connected disabilities, the Veteran requires assistance on a regular basis to: dress or undress himself, or keep himself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed himself due to loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; or to protect himself from the hazards or dangers incident to his daily environment.  That is, all functional impairments caused by the service connected disorders should be set out.

The VA examiner should also comment as to whether it is it appears that the Veteran is housebound, do to his service connected disorders.  Specifically, determine whether the Veteran is substantially confined to his dwelling or the immediate premises as a direct result of his service-connected disabilities to include 
generalized anxiety disorder with recurrent depression and residuals of L4-5 discectomy with fusion.  A complete rationale is required for all opinions rendered.  

2.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue (to include housebound benefits).  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




